
	
		II
		110th CONGRESS
		1st Session
		S. 1357
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2007
			Ms. Mikulski (for
			 herself and Mr. Warner) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend the Law Enforcement Pay Equity Act of 2000 to
		  permit certain annuitants of the retirement programs of the United States Park
		  Police and United States Secret Service Uniformed Division to receive the
		  adjustments in pension benefits to which such annuitants would otherwise be
		  entitled as a result of the conversion of members of the United States Park
		  Police and United States Secret Service Uniformed Division to a new salary
		  schedule under the amendments made by such Act.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Law Enforcement Pension
			 Adjustment Equity Act of 2007.
		2.Permitting
			 adjustments in pension benefits for United States Park Police and United States
			 Secret Service Uniformed Division annuitants for payments made in 2006 and
			 subsequent years
			(a)In
			 generalSection 905(f) of the Law Enforcement Pay Equity Act of
			 2000 (sec. 5–561.02(f), D.C. Official Code) is amended by striking the period
			 at the end and inserting the following: , for any payment made prior to
			 January 1, 2007..
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect as if
			 included in the enactment of the Law Enforcement Pay Equity Act of 2000.
			
